DETAILED ACTION
Remarks
This office action is in response to the RCE amendments filled on 02/12/2021. 
Claims 1, 11, 13, 15 and 16 are amended.
Claim 6 is canceled.
Claims 1-5 and 7-21 are pending and examined below.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. EP171560691, filed on 2/14/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 7-9, 11-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,485, 655 (“Lecky”), and further in view of US 2016/0221191 (“Ota”). 
Regarding claim 1, Lecky discloses a method of supporting handling of an object by a robot (see col 2, lines 17-20, where “When fulfilling a given shipment corresponding to a customer order, one or more pickers on pick routes stop at item locations mapped to the shipment to retrieve the items to be shipped.”; see also col 3, lines 59-61, where “in various embodiments, the picker 100 may be an autonomous robot or similar device with the ability to retrieve items 103 from an item storage structure 106.”), the method comprising: 
based on measurements performed by at least one sensor of a device placed on the object (see col 2, lines 20-22, where “In various embodiments, some items retrieved by a picker may have a corresponding RFID tag.”; see also col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; see also col 6, lines 18-21, where “In some embodiments, the microchip 206 of the RFID tag 200 may include a sensor 216.” And “the sensor 216 may include one or more accelerometers, velocimeters, and/or other motion sensors.”), detecting engagement of the robot with the object (see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”; see also col 6, lines 38-45, where “a passive RFID tag 200 may have control logic 219, such as an ; and
based on said detecting of engagement of the robot with the object, estimate of the object in a coordinate system of the robot (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; location corresponds to current position; see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”).
Lecky does not disclose correcting a location estimate of the object. 
However Ota discloses a method, wherein correcting a location estimate of the object (see [0025], where “The operation of determining the surrounding operational area, for example, may include using one or more cameras and/or other sensors for detecting one or more objects and/or accessing a data representation of the area (e.g., an internally stored map or look up table) or other representation of the surrounding operational area.”; see also [0029], where “An object location change may include detection of the object at a plurality of locations, for example the object being removed from a first location to a second location, and then to a third location. …… A robot may sense an environment over time to detect such object location Detected current location of object is compared with stored location of object to identify the change in location. Detected current location is also stored for future use. Database is updated which is interpreted as correcting the existing information.).
Ota teaches a method for controlling movement of robot in respond to surrounding objects behavior (e.g. chair moving) for enabling off-line and remotely performing movement plan generation, modification, evaluation and filtering from the robot by a computing device so that generated and/or modified robot movement plans satisfy requirements of an intelligent prediction module to be provided to the robot for use in movement planning (see [0001] and [0018]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lecky to incorporate the teachings of Ota by correcting a location estimate of the object, for performing tasks automatically respond by modifying the movement plan of the robot. 
Regarding claim 2, Lecky further discloses a method, wherein the measurements comprise acceleration measurements (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or 45 other such data.”).
Regarding claim 3, Lecky further discloses a method, wherein the at least one sensor of the device comprises an accelerometer (see col 6, lines 18-21, where “In some embodiments, the microchip 206 of the RFID tag 200 may include a sensor 216.” And “the sensor 216 may include one or more accelerometers, velocimeters, and/or other motion sensors.”; see also col 9, lines 53-55, where “For example, the RFID tag 200 may include a sensor 216 (FIG. 2B), such as an accelerometer, a MEMS gyroscope or other motion detecting sensor.”).
Regarding claim 4, Lecky further discloses a method, wherein the at least one sensor of the device comprises a gyroscope (see col 6, line 31-33, where “In certain embodiments, alternatively or in addition to MEMS accelerometers, one or more MEMS gyroscopes may be used.”; see also col 9, lines 53-55, where “For example, the RFID tag 200 may include a sensor 216 (FIG. 2B), such as an accelerometer, a MEMS gyroscope or other motion detecting sensor.”).
Regarding claim 5, Lecky further discloses a method, wherein said detecting of engagement of the robot with the object comprises correlating motion of the robot and motion of the object as indicated by the measurements (see col 2, line 63-col 3, line 6, where “if multiple RFID tags report motion, such as both the item that has been picked and other 
Regarding claim 7, Lecky further discloses a method, comprising: based on said detecting of engagement of the robot with the object, determining an orientation of the object in the coordinate system of the robot (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; In combination (direction of movement and current position) corresponds to orientation.; see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”). 
Regarding claim 8, Lecky further discloses a method, comprising: based on measurement of signals transmitted between the device and at least one further device, determining a location of the object (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; each of the RFID tags reports current position to the RFID tag identification device.).
Regarding claim 9, Lecky further discloses a method, comprising: the device sending a report of a result of said detecting of engagement of the robot with the object to the robot  Motion data reported may also be used to isolate and/or identify individual RFID tags in other scenarios, ”; see also col 10, lines 12-13, where “Processing the motion data reported by the RFID tag 200 may include, for example, comparing the unique identifier 223 of the item 103 attached to the RFID tag 200 with a unique identifier 223 of an item 103 which a picker 100 is supposed to be retrieving from an item storage structure 106 to determine whether the picker 100 has retrieved the correct item 103.”).
Regarding claim 11, Lecky further discloses a device (“RFID tag”) to be placed on an object (“item”, see col 2, lines 21-22, where “some items retrieved by a picker may have a corresponding RFID tag.”) handled by a robot, the device comprising: 
at least one sensor (see col 5, lines 58-60, where “The microchip 206 may include, for example, a radio receiver 209, a radio transmitter 213, a sensor 216, control logic 219, and/or other circuitry.”; see also col 6, lines 18-33, where “In some embodiments, the microchip 206 of the RFID tag 200 may include a sensor 216.” And “the sensor 216 may include one or more accelerometers, velocimeters, and/or other motion sensors.”); 
an interface (see fig 2B and col 5, lines 56-60, where “FIG. 2B depicts a schematic block diagram of an embodiment of a microchip 206 that may be found in an RFID tag 200.”; see also col 6, lines 4-10, where radio transmitter corresponds to interface; RFID tag reader in RFID tag identification device attached to the picker) with respect to the robot (see col 2, lines 45-49, ; and 
a processor (see col 5, lines 56-60, where RFID has a microchip including control logic; see also col 9, line 18-col 10 line 24, where processor is implicit within RFID tag identification device attached to the picker to perform the operations.) configured to: 
based on measurements performed by the at least one sensor of the device, detect engagement of the robot with the object (see col 9, lines 46-64, where “The RFID tag identification device 109 may then use the transmitted motion information to determine if the RFID tag 200 is in motion.”; see also col 10, lines 10-23, where “processing may also include determining whether the motion data of the RFID tag 200 matches expected motion data for an item 103 which a picker 100 is supposed to retrieve from an item storage structure 106,”),
based on the detected engagement of the robot with the object, estimate of the object in a coordinate system of the robot (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; location corresponds to current position.; see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”); and
via said interface, send a report of a result of said detecting of engagement of the robot with the object to the robot (see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”; see also col 6, lines 34-45, where RFID tag broadcasts if the sensor detects that the RFID tag is accelerating, for example due to an item to which the RFID tag is attached being retrieved by a picker. see also col 6, lines 38-45, where “a passive RFID tag 200 may have control logic 219, such as an electrical switch 40 and/or a series of firmware instructions, configured to direct the RFID tag 200 to only broadcast in response to receiving an energizing electromagnetic transmission if the sensor 216 detects that the RFID tag 200 is accelerating,”; see also col 9, lines 46-col 10, line 9, where “the 55 RFID tag 200 may transmit motion information, such as a velocity and/or acceleration of the RFID tag 200 or other motion information. The RFID tag identification device 109 may then use the transmitted motion information to determine if the RFID tag 200 is in motion.”), the reported result including the determined location of the object (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; each of the RFID tags reports current position to the RFID tag identification device.).
Lecky does not disclose correct a location estimate of the object. 
However Ota further discloses a method, wherein correct a location estimate of the object (see [0025], where “The operation of determining the surrounding operational area, for example, may include using one or more cameras and/or other sensors for detecting one or more objects and/or accessing a data representation of the area (e.g., an internally stored map Detected current location of object is compared with stored location of object to identify the change in location. Detected current location is also stored for future use. Database is updated which is interpreted as correcting the existing information.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lecky to incorporate the teachings of Ota by including the above feature, correct a location estimate of the object, for performing tasks automatically respond by modifying the movement plan of the robot. 
Regarding claim 12, Lecky further discloses a device, wherein the measurements comprise acceleration measurements (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or 45 other such data.”).
Regarding claim 13, Lecky further discloses a robot for handling an object (see col 3, lines 59-61, where “in various embodiments, the picker 100 may be an autonomous robot or similar device with the ability to retrieve items 103 from an item storage structure 106.”; item corresponds to object), the robot comprising: 
an interface (RFID tag reader in RFID tag identification device attached to the picker) with respect to a device (“RFID tag”) to be placed on the object (see col 3, lines 63-64, where “the RFID tag identification device 109 may be attached to the picker 100.”; see also col 4, lines 7-10, where “The RFID tag identification device 109 includes a radio frequency identification (RFID) reader 113 to read the unique identifier of an RFID tag attached to or otherwise associated with the item 103.”); and a processor ( see col 9, line 18-col 10 line 24, where processor is implicit within RFID tag identification device attached to the picker to perform the operations.) configured to: 
via said interface, receive a report of measurements performed by at least one sensor of the device (see col 9, lines 46-col 10, line 9, where “the 55 RFID tag 200 may transmit motion information, such as a velocity and/or acceleration of the RFID tag 200 or other motion information. The RFID tag identification device 109 may then use the transmitted motion information to determine if the RFID tag 200 is in motion.”); 
based on the reported measurements, detect engagement of the robot with the object (see col 9, lines 46-64, where “The RFID tag identification device 109 may then use the transmitted motion information to determine if the RFID tag 200 is in motion.”; see also col 10, lines 10-23, where “processing may also include determining whether the motion data of the RFID tag 200 matches expected motion data for an item 103 which a picker 100 is supposed to retrieve from an item storage structure 106,”); and
based on the detecting engagement of the robot with the object, estimate of the object in a coordinate system of the robot (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; location corresponds to current position.; see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”).
Lecky does not disclose correct a location estimate of the object. 
However Ota further discloses a method, wherein correct a location estimate of the object (see [0025], where “The operation of determining the surrounding operational area, for example, may include using one or more cameras and/or other sensors for detecting one or more objects and/or accessing a data representation of the area (e.g., an internally stored map or look up table) or other representation of the surrounding operational area.”; see also [0029], where “An object location change may include detection of the object at a plurality of locations, for example the object being removed from a first location to a second location, and then to a third location. …… A robot may sense an environment over time to detect such object location Detected current location of object is compared with stored location of object to identify the change in location. Detected current location is also stored for future use. Database is updated which is interpreted as correcting the existing information.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lecky to incorporate the teachings of Ota by including the above feature, correct a location estimate of the object, for performing tasks automatically respond by modifying the movement plan of the robot. 
Regarding claim 16, Lecky further discloses a system, comprising: a robot according to claim 13 (see col 3, lines 59-61, where “in various embodiments, the picker 100 may be an autonomous robot or similar device with the ability to retrieve items 103 from an item storage structure 106.”; refer at least to claim 13 for reasoning and rationale); and the device to be placed on the object (see col 2, lines 20-22, where “In various embodiments, some items retrieved by a picker may have a corresponding RFID tag.”; see col 3, lines 63-64, where “the RFID tag identification device 109 may be attached to the picker 100.”; see also col 4, lines 7-10, where “The RFID tag identification device 109 includes a radio frequency identification (RFID) reader 113 to read the unique identifier of an RFID tag attached to or otherwise associated with the item 103.”).
Regarding claim 17, Lecky further discloses a device, wherein the at least one sensor of the device comprises an accelerometer (see col 6, lines 18-21, where “In some embodiments, the microchip 206 of the RFID tag 200 may include a sensor 216.” And “the sensor 216 may include one or more accelerometers, velocimeters, and/or other motion sensors.”; see also col 9, lines 53-55, where “For example, the RFID tag 200 may include a sensor 216 (FIG. 2B), such as an accelerometer, a MEMS gyroscope or other motion detecting sensor.”).
Regarding claim 18, Lecky further discloses a device, wherein the at least one sensor of the device comprises a gyroscope (see col 6, line 31-33, where “In certain embodiments, alternatively or in addition to MEMS accelerometers, one or more MEMS gyroscopes may be used.”; see also col 9, lines 53-55, where “For example, the RFID tag 200 may include a sensor 216 (FIG. 2B), such as an accelerometer, a MEMS gyroscope or other motion detecting sensor.”).
Regarding claim 19, Lecky further discloses a device, wherein the processor is further configured to correlate motion of the robot and motion of the object as indicated by the measurements (see col 2, line 63-col 3, line 6, where “if multiple RFID tags report motion, such as both the item that has been picked and other items that have been shifted, adjusted, nudged 
Regarding claim 20, Lecky further discloses a device, wherein the processor is further configured to determine an orientation of the object in the coordinate system of the robot based on said detected engagement of the robot with the object (see col 2, lines 42-45, where “Each of the RFID tags may have an accelerometer, velocimeter, or other instrument that reports a speed, acceleration, direction of movement, current position, and/or other such data.”; In combination (direction of movement and current position) corresponds to orientation.; see col 2, line 52-col 3 line 2, where “an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker.”).
Regarding claim 21, Lecky further discloses a device, wherein the processor is configured to send a report of a result of said detected engagement of the robot with the object to the robot (see col 2, line 63-col 3, line 6, where “if multiple RFID tags report motion, such as both the item that has been picked and other items that have been shifted, adjusted, nudged and/or jostled in the process, then an RFID tag reporting motion data that matches an expected trajectory of an item being picked may be identified as having been retrieved by the picker. Motion data reported may also be used to isolate and/or identify individual RFID tags in other scenarios, ”; see also col 10, lines 12-13, where “Processing the motion data reported by  for example, comparing the unique identifier 223 of the item 103 attached to the RFID tag 200 with a unique identifier 223 of an item 103 which a picker 100 is supposed to be retrieving from an item storage structure 106 to determine whether the picker 100 has retrieved the correct item 103.”).

Claim(s) 10, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,485, 655 (“Lecky”), and in view of US 2016/0221191 (“Ota”), as applied to claim 1, 11 and 13 above, and further in view of US 2016/0224012 (“Hunt”). 
Regarding claim 10, Lecky in view of Ota does not disclose the following limitation (the device sending a report of the measurements to the robot.). 
However Hunt discloses a method, comprising: the device (sensor; see fig 1) sending a report of the measurements to the robot (see [0020], See Fig. 2B; where “The analysis module may detect that an unintended object is approaching the robotic equipment in response to detecting a change in the model image, and based on a proximity and/or a speed of approach of the object to the robotic equipment, the analysis module may instruct the robotic equipment to reduce an operating speed and/or stop motion of the robotic equipment.”; see also [0039], where “The analysis module may be configured to instruct the robotic equipment to adjust an operating speed based on a proximity and/or a speed of the approaching object.”; see also [0066], where “Example methods may also include instructing the robotic equipment to adjust an operating speed of the robotic equipment based on one or more of a proximity and a speed of approach of the object to the robotic equipment in response to a determination that the unintended object is approaching the robotic equipment.”).
the device sending a report of the measurements to the robot, for enhancing safety and productivity of manufacturing environment by utilizing sensor based robot control method.
Regarding claim 14, Lecky in view of Ota does not disclose the following limitation (wherein the processor is configured to control the robot to operate measurements performed by at least one sensor of a device placed on the object.). 
However Hunt further discloses a robot, wherein the processor is configured to control the robot to operate measurements performed by at least one sensor of a device placed on the object (see Fig. 2B; [0020], where “The analysis module may detect that an unintended object is approaching the robotic equipment in response to detecting a change in the model image, and based on a proximity and/or a speed of approach of the object to the robotic equipment, the analysis module may instruct the robotic equipment to reduce an operating speed and/or stop motion of the robotic equipment.”; see also [0039], where “The analysis module may be configured to instruct the robotic equipment to adjust an operating speed based on a proximity and/or a speed of the approaching object.”; see also [0066], where “Example methods may also include instructing the robotic equipment to adjust an operating speed of the robotic equipment based on one or more of a proximity and a speed of approach 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lecky in view of to incorporate the teachings of Hunt by including the above feature, wherein the processor is configured to control the robot to operate measurements performed by at least one sensor of a device placed on the object, for enhancing safety and productivity of manufacturing environment by utilizing sensor based robot control method.
Regarding claim 15, Lecky further discloses a system, comprising: the device according to claim 11 (refer at least to claim 11 for reasoning and rationale).
Lecky in view of Ota does not disclose the following limitation (where a robot to receive the report from the device). 
However Hunt further discloses a method, where a robot to receive the report from the device (see [0020], where “The analysis module may detect that an unintended object is approaching the robotic equipment in response to detecting a change in the model image, and based on a proximity and/or a speed of approach of the object to the robotic equipment, the analysis module may instruct the robotic equipment to reduce an operating speed and/or stop motion of the robotic equipment.”; see also [0039], where “The analysis module may be configured to instruct the robotic equipment to adjust an operating speed based on a proximity and/or a speed of the approaching object.”; see also [0066], where “Example methods may also include instructing the robotic equipment to adjust an operating speed of the robotic equipment based on one or more of a proximity and a speed of approach of the object to the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lecky in view of Ota to incorporate the teachings of Hunt by including the above feature, where a robot to receive the report from the device, for enhancing safety and productivity of manufacturing environment by utilizing sensor based robot control method.
Response to Arguments
Applicant’s arguments filled on 02/11/2021, with respect to claims 1-5 and 7-21, have been considered but they are not persuasive. 
The Applicant contends that:
“As recognized by the Examiner, Lecky fails to disclose or suggest "correcting a location [estimate] of the object in a coordinate system of the robot." The Examiner, however, relies on Ota as disclosing this features, as misinterpreted by the Examiner (see arguments related to the rejection under 35 USC § 112, above). 
Page 7 of 8Ota is directed toward a method for responding to detected events by a robot. Specifically, the robot uses a sensor to detect an event, such as movement of an object or a person within an operational space, and then responds by modifying a movement plan of the robot in response to the detected event. While Ota, like Lecky, may appear to disclose determining a location of an object (and any such location changes), Ota does not appear to overcome the deficiency of Lecky, as it also fails to disclose or suggest "correcting a location 
The Examiner disagrees:
Claim 1 (and similarly claim 11 and 13) was interpreted as: An object is handled by a robot. Sensor is attached on the object.  Based on the sensor measurement, engagement of the robot with the object is detected.  A location estimate of the object is being corrected (updated) based on the detection of engagement of the robot with the object.
Lecky discloses a method where an object is handled by a robot. Sensor (RFID tag) is attached on the object. Based on the RFID tag data, engagement of the robot with the object is detected. Current position (location) of the object is also determined from the RFID tag (see citation above). 
Lecky does not disclose updating the location of the object. Ota discloses a method wherein detected current location of the object is compared with the stored location of the object. If there is a change in location, newly found location is also updated. That means previous location is corrected.
OC used Lecky for engagement detection between object with robot and current location of object determination. And Ota for object location update (correction) if there any change in object location. So it would be obvious to incorporate updated (corrected) object location, disclosed by Ota into engagement detection between object and robot, disclosed by Lecky.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/S.T.K. /Examiner, Art Unit 3666                     

/HARRY Y OH/Primary Examiner, Art Unit 3666